        Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


CRYSTAL ANNE BURRUS                                               PLAINTIFF


VS.                              CASE NO. 4:20CV01366 PSH


KILOLO KIJAKAZI,1 Acting Commissioner,
    Social Security Administration                                DEFENDANT



                                      ORDER

      Plaintiff Crystal Anne Burrus (“Burrus”), in her appeal of the final decision of

the Commissioner of the Social Security Administration (defendant “Kijakazi”) to

deny her claim for Supplemental Security Income benefits (SSI), contends the

Administrative Law Judge’s (ALJ) decision that she is not disabled is not supported

by substantial evidence. Specifically, Burrus contends the ALJ erred in two ways: (1)

in failing to explain his analysis of the supportability and consistency of the medical

opinion of Dr. Christopher Wright (“Wright”); and (2) in selectively reading the

medical evidence of record in assessing her residual functional capacity (“RFC”). The


          1

Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, and
is the proper defendant. Fed. R. Civ. P. 25(d).
                                          1
        Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 2 of 10




parties have ably summarized the medical records and the testimony given at the

administrative hearing conducted on February 13, 2020. The relevant period to be

examined is from October 31, 2018, when Burrus filed her application, through March

5, 2020, the date of the ALJ’s decision.

      The Administrative Hearing:

      In response to questioning from her attorney, Burrus stated she was 47 years old

with a ninth grade education with some special education classes. She had no past

relevant work experience. Burrus lived with her daughter and her children.

      Burrus described a long history of migraine headaches, with severe episodes

lasting 2-3 days. At the time of the hearing, Burrus stated she had migraines weekly,

with increasing intensity, and had 2-3 really bad headaches in a month. An average

migraine headache, according to Burrus, lasted 1 ½ days. Treatment for the headaches

included Aimovig (a monthly shot), Zonisamide, Gabapentin, and Imitrex. Burrus

identified drowsiness and upset stomach as side effects from these medications. Dr.

Wright, a neurologist at Little Rock Diagnostic Clinic, treated her migraines.

      Burrus reported tachycardia in 2017. As a result, she carries nitroglycerin pills,

having last taken one a month before the hearing. Burrus was diagnosed with chronic

obstructive pulmonary disease (“ COPD”) in 2017 or 2018, which required several

trips to the hospital with flare ups. She testified she was taking daily medication and


                                           2
         Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 3 of 10




using multiple inhalers to combat the COPD. Burrus ascribed dizziness in 2019 to

complications from COPD.

        Burrus stated she underwent ear surgery for tumors in April and August 2018,

and her hearing and balance continued to be affected. According to Burrus, she fell

the night before the hearing.

        Burrus also claimed to suffer from carpal tunnel syndrome. She testified that

she underwent successful surgery on her right wrist in 2017. Nevertheless, Burrus

stated she still had difficulties with writing.

        Burrus also described foot problems originating in January of 2020, and

indicated she was currently doing physical therapy, with a plan to later undergo

surgery to repair a tendon and remove bone spurs. In addition, Burrus said she had

neuropathy in her feet, the cause of which was unknown. Burrus opined that the

neuropathy may be related to a narrowing along the base of her spine, causing nerve

issues. Burrus also stated she would be going to physical therapy for back and hip

pain.

        When asked about daily activities, Burrus stated she did not drive, had never

possessed a license, and that she had anxiety when she had tried to drive. Burrus stated

she cooked “every now and then,” albeit slowly, and she did not do dishes. According

to Burrus, she sleeps poorly, and naps at least twice a day. (Tr. 39). Burrus estimated


                                            3
        Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 4 of 10




she could sit for 20-30 minutes, stand for 5-10 minutes, walk short distances, and lift

a tea or milk jug. Her youngest granddaughter, age 4, reads to Burrus on occasion.

Burrus watches television but avoids reading because it causes migraines. In addition,

she avoids the school activities of her grandchildren because of COPD and because

the lights tend to cause migraines. (Tr. 33-46).

      Dianne Smith (“Smith”), a vocational expert, testified. The ALJ posed a

hypothetical question to Smith, asking her to assume a worker of Burrus’ age,

education, and experience, who could perform light work with the following

restrictions: can only occasionally stoop, kneel, crouch, crawl, or balance; can

frequently but not constantly finger or feel with the bilateral upper extremity; should

not be in a job requiring excellent hearing, so that there should not be noise above the

moderate level as defined in the Dictionary of Occupational Titles (“DOT”); and she

should avoid concentrated exposure to temperature extremes, dust, fumes, humidity,

chemicals, or other pulmonary irritants. Smith testified that such a worker could

perform unskilled, light jobs such as       record changers or electrical accessory

assemblers. According to Smith, there were also available jobs if the hypothetical

question were altered to a sedentary level rather than light, citing the jobs of table

worker, cutter or paster, and stuffer. Smith stated that there would not be jobs

available if the hypothetical worker were off task 20% of the day, if the worker


                                           4
        Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 5 of 10




needed unscheduled breaks, or was absent 3 or more days per month. (Tr. 48-50).

      ALJ’s Decision:

      In his March 5, 2020, decision, the ALJ determined that Burrus had the

following severe impairments: disorder of the ear, with hearing loss; migraines;

COPD; peripheral neuropathy; hypertension; congestive heart failure; degenerative

disc disease; and carpal tunnel syndrome. The ALJ’s assessment of Burrus’ RFC

mirrored the abilities set forth in the first hypothetical question posed to Smith – that

she could do light work with numerous restrictions. Burrus claims the ALJ’s RFC

finding was erroneous.

      Analysis:

      Claim One – ALJ Error in Assessing Dr. Wright’s Opinions

      Burrus first contends that the ALJ failed to comply with the relevant regulations

for evaluating medical opinion evidence when considering the opinions of treating

neurologist Wright contained in a December 31, 2018, document.2               The ALJ

summarized and assessed Wright’s opinions:

      Christopher Wright, M.D., indicated that the claimant has more than 1
      headache per week lasting longer than 4 hours each. He further indicated
      that the claimant’s migraines would interfere with the ability to work,
      and that she would miss about one day of work per week. The
      undersigned finds this opinion to be unpersuasive. The opinion is

          2

The form executed by Wright was a one-page checklist. (Tr. 776).
                                           5
        Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 6 of 10




      somewhat supported by Dr. Wright’s treatment of the claimant at the
      time the opinion was rendered. However, the opinion is inconsistent
      with the record as a whole, which reflects that the claimant’s condition
      was vastly improving with Aimovig after Dr. Wright rendered his
      opinion.

(Tr. 20).

      The regulations governing the consideration of the medical opinions were

revised for claims filed on or after March 27, 2017. Burrus filed her claim on

February 1, 2018.    The new regulations eliminated the “long-standing ‘treating

physician’ rule.” See Fatuma A. v. Saul, 2021 WL 616522, 5 (D. Minn. 2021), report

and recommendation adopted, 2021 WL 615414 (D. Minn. 2021). The regulations

now provide the following:

      ... Under the new regulatory scheme, the Commissioner “will not defer
      or give any specific weight, including controlling weight, to any medical
      opinion(s),” including those from treating physicians. 20 C.F.R.
      404.1520c(a). Instead, ALJs will determine the persuasiveness of each
      medical source or prior administrative medical findings based on
      supportability; consistency; relationship with the claimant;
      specialization; and any other factor that tends to support or contradict a
      medical opinion. 20 C.F.R. 404.1520c(a), (c). ALJs are required to
      “explain” their decisions as to the two most important
      factors—supportability and consistency. 20 C.F.R. 404.1520c(b)(2). The
      “more relevant the objective medical evidence and supporting
      explanations presented” and the “more consistent” a medical opinion is
      with evidence from other medical and non-medical sources, the more
      persuasive the opinion should be. 20 C.F.R. 404.1520c(c)(1)-(2).
          The new articulation requirements are meant to “provide individuals
      with a better understanding of [the Commissioner's] determinations and
      decisions” and “provide sufficient rationale for a reviewing adjudicator
      or court.” Revisions to Rules Regarding the Evaluation of Medical

                                          6
       Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 7 of 10




      Evidence, 82 FR 5844-01, at 5854, 5858 (January 18, 2017). ...

See Phillips v. Saul, 2020 WL 3451519, 2 (E.D. Ark. 2020) (Deere, MJ).

      The new regulations require the ALJ to discuss, at a minimum, the

supportability and consistency of a medical opinion. Here, while more detail would

have been welcomed, the ALJ satisfied the minimum requirements of the new

regulations because he addressed the supportability and consistency of Wright’s

opinion.

      Though the ALJ’s discussion was brief, he explained why he found Wright’s

opinions unpersuasive. The timing of Wright’s opinions was key to the ALJ’s

findings. The onset of the relevant period was October 31, 2018. On November 27,

2018, Wright saw Burrus, who reported having had a migraine headache for four

consecutive days. Wright prescribed Aimovig. Wright’s opinions on Burrus’ ability

to work were provided on December 31, 2018. Wright did not see Burrus again until

March 2019, when he noted improvement on Aimovig.              Burrus reported her

headaches were now resolved within an hour by Tylenol and Ibuprofen, and that she

slept off a headache only three times since November of the previous year. The

outlook was even better when Wright saw Burrus six months later, in September 2019.

Burrus reported at that time that her headaches were a “lot better,” occurred twice a

week, and resolved with Ibuprofen. (Tr. 882). Wright observed, “Aimovig has been


                                         7
          Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 8 of 10




doing a great job with her migraines.” Id.

      When the ALJ evaluated Wright’s December 31, 2018 opinions, he stressed the

timing problems with both the supportability and consistency of the opinions.

Specifically, the ALJ found the opinion was “somewhat supported” by Wright’s

treatment of Burrus “at the time the opinion was rendered.” (Tr. 20, emphasis

added). Similarly, the ALJ noted Wright’s opinion was inconsistent with the record

as a whole, which showed Burrus was vastly improving “after Dr. Wright rendered

his opinion.” Id. While these comments by the ALJ are not exhaustive, they explain

why and how he reached his decision, focusing on supportability and consistency, and

satisfy the criteria of the new regulations. Burrus’ first claim for relief is without

merit.3

      Claim Two – ALJ Error in Determining RFC

      Burrus next argues the ALJ’s RFC assessment was not supported by substantial

evidence because it was based upon a selective reading of the medical evidence of

record. Specifically, Burrus contends the ALJ failed to consider the frequency of

treatment as well as the effect of her “waxing and waning multiple medical

            3

Burrus sums up Kijakazi’s position as “simply stating that he [the ALJ] ‘considered
both supportability and consistency when evaluating Dr. Wright’s opinion,’ and the
Court should ‘believe’ the ALJ.” Docket entry no. 13, page 1. This contention is at
odds with the ALJ’s decision, as he did not simply pay lip service to the terms
“supportability” and “consistency.”
                                          8
       Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 9 of 10




conditions” on her ability to maintain a regular work schedule. Docket entry no. 11,

pages 23, 24, & 26, and docket entry no. 13, pages 5-6.

      It “is the ALJ’s responsibility to determine a claimant’s RFC based on all

relevant evidence, including medical records, observations of treating physicians and

others, and claimant’s own descriptions of his [or her] limitations.” Pearsall v.

Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). There is no debating that Burrus

frequently sought treatment for a variety of impairments during the relevant period.

The frequency of treatment, however, does not answer the primary question of

whether the impairments are disabling. The ALJ thoroughly discussed the medical

treatment given to Burrus during the relevant period. His observations include the

marked improvement of her migraines with Aimovig, no problems with breathing in

January 2019, COPD exacerbation in June, no acute COPD exacerbations in

September, and improving pain in her ears in October. The ALJ also cited stable

hypertension in January and sinus congestion in July. (Tr. 19-20). The ALJ

adequately examined the medical records in assessing whether Burrus proved her

impairments were disabling. The ALJ’s task is to sort through the medical records

and other relevant evidence. He is not required to adopt the view of any particular

medical provider, nor is he is not bound to find disability based upon frequency of

treatment. In this instance, the RFC acknowledged Burrus’ impairments by restricting


                                         9
       Case 4:20-cv-01366-PSH Document 14 Filed 07/30/21 Page 10 of 10




her to less than the full range of light work. This included allowances for her hearing

loss and COPD. The ALJ did not err by selectively reading the medical evidence of

record. Instead, substantial evidence supports the ALJ’s weighing of the evidence and

the resulting RFC decision.

        The Court’s task is not to review the record and arrive at an independent

decision, nor is it to reverse if some evidence supports a different conclusion. The test

is whether substantial evidence supports the ALJ’s decision. See, e.g., Byes v. Astrue,

687 F.3d 913, 915 (8th Cir. 2012). This test is satisfied in this case.

      IT IS THEREFORE ORDERED that the final decision of Kijakazi is affirmed

and Burrus’ complaint is dismissed with prejudice.

      IT IS SO ORDERED this 30th day of July, 2021.



                                         UNITED STATES MAGISTRATE JUDGE




                                           10
